Exhibit 10.2

Release and Termination Agreement by and between the Company, Barnico Drilling,
Inc. and Castlerigg Master Investments Ltd.




RELEASE AND TERMINATION AGREEMENT

THIS RELEASE AND TERMINATION AGREEMENT dated May 12, 2008, (as amended, restated
or otherwise modified from time to time, this “Release”), is made by CASTLERIGG
MASTER INVESTMENTS LTD., a company organized under the laws of the British
Virgin Islands, in its capacity as collateral agent (in such capacity, the
“Collateral Agent”), for and on behalf of the Buyers in favor of WENTWORTH
ENERGY, INC., an Oklahoma corporation (“Wentworth”), and BARNICO DRILLINC, INC.,
a Texas corporation (“Barnico”)

W I T N E S S E T H

WHEREAS, pursuant to the terms of the Securities Purchase Agreement, dated as of
July 24, 2006 (as may be amended, restated, replaced or otherwise modified from
time to time, the "Securities Purchase Agreement"), by and among Wentworth and
the investors listed on the Schedule of Buyers attached thereto (individually, a
"Buyer" and collectively, the "Buyers"), Wentworth has issued certain senior
secured convertible notes (each, a "Note" and collectively, the "Notes");

WHEREAS, to secure Wentworth’s obligations under the Securities Purchase
Agreement and the Transaction Documents (as defined in the Securities Purchase
Agreement) Wentworth and Barnico have previously executed and delivered to the
Collateral Agent the Amended and Restated Security Agreement dated as of October
31, 2007 (the "Wentworth Security Agreement") and Wentworth has previously
executed and delivered to the Collateral Agent an Amended and Restated Pledge
Agreement dated October 31, 2007 (the "Wentworth Pledge Agreement" and together
with the Wentworth Security Agreement, the "Wentworth Security Documents");

WHEREAS, pursuant to the terms of the Wentworth Security Agreement, Barnico has
pledged and assigned to Collateral Agent a continuing security interest in and
to all Collateral (as defined in the Wentworth Security Agreement) of Barnico
(the “Barnico Collateral”) to secure the Obligations owed by Barnico and
Wentworth to the Buyers;

WHEREAS, Wentworth is the record owner of the 100% of the outstanding shares of
Barnico (the “Barnico Shares”), and pursuant to the terms of the Wentworth
Pledge Agreement, Wentworth pledged its interest in the Barnico Shares to
Collateral Agent as security for the Obligations owed by Wentworth to the
Buyers;

WHEREAS, pursuant to the terms of that certain Amended and Restated Barnico
Guaranty, dated October 31, 2007, between Barnico and Collateral Agent, on
behalf Buyers (the “Barnico Guaranty”), Barnico agreed to guarantee the
Obligations owed by Barnico and Wentworth to Buyers;





1







--------------------------------------------------------------------------------

WHEREAS, Wentworth has entered into an agreement to sell all of the outstanding
shares of Barnico (the “Barnico Shares”) to CamTex Energy, Inc. (“CamTex”), the
partial consideration for which is the execution and delivery by CamTex of a
promissory note payable to Wentworth in the principal amount of $3,450,000 (the
“CamTex Note”), which CamTex Note is secured by a security agreement pledging
all of the personal property of Barnico to Wentworth (the “Barnico Security
Agreement”) and is further secured by a pledge agreement under which the Barnico
Shares are pledged to Wentworth (the “Barnico Pledge Agreement”) (collectively,
the CamTex Note, the Barnico Security Agreement and the Barnico Pledge
Agreement, “Additional Collateral”);

WHEREAS, all rights of Wentworth in the Additional Collateral have been pledged
to the Collateral Agent, on  behalf of the Buyers, pursuant to the terms of the
Wentworth Security Documents and Wentworth hereby agrees to comply with all
 delivery requirements specified therein;

WHEREAS, in connection with the sale of the Barnico Shares, Collateral Agent has
agreed, subject to the conditions of effectiveness in Section 2 hereof, (a) to
release the Barnico Shares from security interest granted to Collateral Agent
under the terms of Wentworth Pledge Agreement, (b) to release the Barnico
Collateral from the security interest granted to Collateral Agent under the
terms of the Wentworth Security Agreement, and (c) to release and discharge
Barnico from the Barnico Guaranty;

WHEREAS, all capitalized terms not defined herein shall have the meanings set
forth in the Barnico Guaranty or the Wentworth Pledge Agreement, as applicable.

NOW, THEREFORE, for good and valuable consideration paid, the receipt and
sufficiency of which are hereby acknowledged, the Collateral Agent agrees as
follows:

1)

Release and Termination.  Without recourse and without any representation or
warranty of any kind and at the sole cost and expense of Wentworth, on the
Effective Date (as  defined below), (a) Collateral Agent on behalf of the
Buyers, hereby (i) fully releases and discharges Barnico from the terms of the
Barnico Guaranty, (ii) terminates and releases any and all liens, security
interests or other charges or encumbrances granted in favor of Collateral Agent
(for the benefit of Buyers) in the Barnico Collateral, and (iii) terminates and
releases any and all liens, security interests or other charges or encumbrances
granted in favor of the Collateral Agent (for the benefit of the Buyers) in the
Barnico Shares but not any consideration therefrom paid or payable to Wentworth,
and (b) Wentworth hereby releases the Collateral Agent and each of the Buyers
from any duty, liability or obligation (if any) in respect of the Barnico
Collateral, the Barnico Shares and any proceeds thereof.  The Collateral Agent
agrees in furtherance thereof, at the expense of Wentworth, to deliver any
Barnico Shares held by it to Wentworth along with any stock powers previously
delivered by Wentworth related thereto and to execute and deliver to Wentworth
any UCC Termination Statements as may be reasonably requested by Wentworth to
effect the releases contemplated herein.

2)

Conditions to Effectiveness.  The effectiveness of this Release is subject to
the receipt by the Collateral Agent of the following:





2







--------------------------------------------------------------------------------




(i)  the CamTex Note together with an Allonge in form and substance satisfactory
to Collateral Agent, duly executed by CamTex,;




(ii)  certificate(s) evidencing the Barnico Shares owned by CamTex and an
undated stock power executed in blank by CamTex; and




(iii) a fully executed counterpart of this Agreement which bears the signature
of Wentworth; and




(iv) true and correct duly executed copies of the Barnico Security Agreement and
the Barnico Pledge Agreement;




(the first date upon which such conditions has been satisfied being herein
called the “Effective Date”).

3)

Acknowledgement of Security Agreement, Security Interest and Liens.   Except as
otherwise expressly provided herein, Wentworth hereby confirms and agrees that:




(i) the Wentworth Security Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects and
Wentworth confirms that the Additional Collateral is Collateral for all respects
thereunder;




(ii) to the extent that the Wentworth Security Documents purport to assign or
pledge to the Collateral Agent (on behalf of the Buyers), or to grant to the
Collateral Agent (on behalf of the Buyers), a security interest in or lien on,
any collateral as security for the Obligations (as defined therein), such
pledge, assignment and/or grant of a security interest or lien is hereby
ratified and confirmed in all respects as security for all Obligations, whether
now existing or hereafter arising;




(iii) this Release does not and shall not affect any Obligations, all of which
Obligations shall remain in full force and effect; and




(iv) the execution, delivery and effectiveness of this Agreement shall not
operate as a waiver of any right, power or remedy of the Collateral Agent or any
Buyer under any Transaction Document, nor constitute a waiver of any provision
of any Transaction Document.




4)

Indemnity.  Wentworth  hereby agrees:




(i) to indemnify and hold harmless the Collateral Agent, the Buyers and all of
their respective officers, directors, employees, attorneys, consultants and
agents (each, an “Indemnified Person”) from and against any and all claims,
damages, liabilities and expenses, including, without limitation, attorneys’
fees and disbursements, which may be incurred by or asserted against any
Indemnified Person in any investigation, litigation, suit or action arising out
of or relating to the release pursuant hereto of any security interest, lien,
encumbrance or other charge granted to the Collateral Agent (for the benefit of
the Buyers);








3







--------------------------------------------------------------------------------

(ii) to pay all costs and expenses in connection with the preparation,
execution, delivery, filing and recording of this Agreement, and the performance
of any other acts and the execution of any other documents required to effect
the release of any security pursuant hereto, including, without limitation, the
reasonable fees and disbursements of counsel to the Collateral Agent; and




(iii) to pay any and all stamp and other transfer or filing taxes and fees
payable or determined to be payable in connection with the execution and
delivery hereof or any release document pursuant hereto, and to hold each
Indemnified Person harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
or fees.




5)

GOVERNING LAW.  THIS RELEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUSIVE OF ANY CHOICE OF LAW
PRINCIPLES THAT WOULD RESULT IN A CHOICE OF LAW OTHER THAN THE LAWS OF SUCH
STATE.

6)

This Release may be executed in two or more counterparts, all of which shall be
considered one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other party.

[Signatures on following page]





4







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Release to be executed as of
the date first written above by their respective officers thereunto duly
authorized.







CASTLERIGG MASTER INVESTMENTS, LTD

As Collateral Agent

By:

Sandell Asset Management Corp.




By:

/s/ Timothy O’Brien

Name:

Timothy O’Brien

Title:

Chief Financial Officer







WENTWORTH ENERGY, INC.




By:

/s/ Mike Studdard

Name:

Mike Studdard

Title:

President







BARNICO DRILLING, INC.




By:

/s/ George Barnes

Name:

George Barnes

Title:

President




















5





